Citation Nr: 1750856	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-15 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for disability manifested by cough, to include considering under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from August 1980 to August 1988, from September 2002 to September 2003, and from March 2006 to November 2007.  The record reflects the Veteran is a Persian Gulf veteran and consideration of this appeal under 38 C.F.R. § 3.317 is appropriate.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for a disability manifested by cough.  In his substantive appeal, dated in May 2013, he limited the appeal to the issue of disability manifested by cough.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but additional development is necessary before adjudicating the claim.  

Review of the record shows that the Veteran is a Persian Gulf Veteran.  His medical records reflect that he sought treatment for chronic cough throughout the appeal period.  The Veteran's cough has been attributed to multiple diagnoses.  For instance, in a December 2008 VA examination, his cough was diagnosed as rhinorea.  The assessment from a February 2008 C & P examination indicates that the likely cause of the Veteran's chronic cough maybe mild postnasal drip from nasal allergies, mild asthma, or neurogenic cough.  On the other hand, a VA treatment record from Loma Linda VA medical center from December 2009 showed that the Veteran's cough could be related to Gastroesophageal reflux disease (GERD).   

Considering the above, the Board finds that the record raises the issue of possible service connection due to undiagnosed illness  or medically unexplained chronic multi-symptom illness pursuant to 38 USC § 1117 (West 2014), and 38 CFR § 3.317 (2016).  The record does not have an adequate medical opinion that considers any underlying undiagnosed illness that causes the Veteran's cough.  For this reason, a remand is necessary before the Board can adjudicate the claim. 

Accordingly, the case is REMANDED for the following action:

1. Update VA medical records.

2. Thereafter, schedule the Veteran for a VA examination regarding the Veteran's cough. The claims file should be made available to the examiner, who should indicate in his/her report that the file was reviewed. All indicated tests and studies should be completed.

The examiner should then address the following questions:

Is the Veteran's chronic cough the result of an undiagnosed illness?

Note: An undiagnosed illness is defined as a condition that, by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.

In the alternative, is the Veteran's chronic cough a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology?

Note: A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

If not, is the Veteran's chronic cough a diagnosable chronic multisymptom illness with a partially explained etiology?

Note: Examples of diagnosable chronic multisymptom illness with a partially explained etiology include diabetes and multiple sclerosis.

In the alternative, is the Veteran's claimed chronic cough a disease with a clear and specific diagnosis and etiology?  If so, is the Veteran's chronic cough at least as likely as not (50 percent or greater probability) etiologically related to his military service? 

The examiner must provide a through rationale for his or her conclusion.  The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that the examiner's expert opinion, is as medically sound to find in favor of the proposition as it is to find against it.

3.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4.  Then, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




